PER CURIAM:
The claimant brought this action seeking compensation for an electronic chess set which was lost when the claimant escaped from Charleston Work and Study Release Center, a facility of the respondent.
The incident giving rise to this claim occurred on April 29, 1996, when the claimant failed to return to the Charleston Work Release Center after expiration of his pass. The respondent immediately conducted an inventory of his personal property which was in two locked storage lockers. The locks were cut, and some time thereafter, the claimant alleges that the chess set was taken.
The claimant testified at hearing that he was forced to go into hiding because of an attempt on his life. The claimant testified that while on a two-hour pass from the Work Release Center, an unidentified individual shot at him, prompting him to flee the Charleston area. The claimant was apprehended within 24 hours. It was the claimant’s position that the respondent should have protected his property during his absence. The claimant stated that the value of the missing chess set was $125.00.
An incident report generated by the respondent was admitted into evidence which established that shortly after the claimant’s escape, the respondent opened the two storage lockers, but that no chess set was discovered at that time.
The Court, while not unsympathetic to the claimant’s position, is of the opinion that there is insufficient evidence upon which to base an award. The Court cannot speculate as to whether the claimant had a chess set in his storage lockers at the time of his escape. Further, it appears to the Court that claimant abandoned his personal property when he elected not to return to the facility. Therefore, in view of the foregoing, the Court is constrained by the evidence to deny the claim.
Claim disallowed.